Citation Nr: 0430492	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  02-17 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a greater than 10 percent evaluation for 
service-connected residuals of a lumbosacral spine injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1974 to November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran testified at a Board hearing 
conducted at the RO in September 2004. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran was last evaluated by VA for his service-
connected low back disability in April 2004.  During the 
September 2004 Board hearing, he testified that this 
disability had "definitely gotten more severe" since the 
last VA examination, and he indicated that he had been 
hospitalized the previous month, in part, due to his back.  
In this respect, VA's General Counsel has indicated that a 
new examination is appropriate when there is an assertion of 
an increase in severity since the last examination.  
VAOPGCPREC 11-95 (1995).

Also, in light of the veteran's September 2004 testimony 
regarding his recent hospitalization for his back, VA must 
make an attempt to obtain these potentially pertinent 
records.  In specific regard to these records, the veteran 
testified that he had been hospitalized from July to August 
of 2004 at Community Health Partners Hospital in Lorain, 
Ohio.  These records must be obtained in fulfillment of VA's 
duty to assist the veteran with his claim.  See 38 U.S.C.A. 
§ 5103A(b).  



Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should obtain copies of any 
outstanding hospital records from 
Community Health Partners hospital in 
Lorain, Ohio, from July to August 2004.  
All records and/or responses received 
should be associated with the claims 
file.      

2.  The veteran should then be scheduled 
for an appropriate VA examination to 
ascertain the current severity of his 
service-connected low back disability.  
The claims file must be made available to 
the examiner for review in connection 
with this examination.  All examination 
findings should be clearly reported to 
allow for evaluation under applicable VA 
rating criteria.  The examination should 
include range of motion testing with 
special consideration as to whether or 
not there is additional functional loss 
due to pain, weakness, fatigue and 
incoordination.  If possible, any such 
additional functional loss should be 
expressed in degrees of additional 
limitation of motion.  
	
3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the veteran's claim can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




